Citation Nr: 1404354	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  10-06 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from September 1969 to April 1972.

This case comes before the Board of Veterans Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, that denied service connection for hearing loss and tinnitus.  While the RO characterized the issue as entitlement to service connection for hearing loss, the record reflects that the Veteran is claiming hearing loss of the right ear only.  As such, for purposes of specificity, the Board has recharacterized the issue on appeal as service connection for right ear hearing loss.

The Veteran testified at an October 2013 travel board hearing held before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with electronic records maintained in the Virtual VA system.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and Veterans Benefits Management System (VBMS) systems to ensure consideration of the totality of the evidence.

The issue of service connection for right ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Currently diagnosed tinnitus had its onset in service.



CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. § § 1110, 5107 (West 2002);  38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§5100, 5102, 5103, 5103A, 5107, 5126;  38 C.F.R. §§3.102, 3.156(a), 3.159, 3.326(a).  In this case, the Board is granting in full the benefit sought on appeal with respect to the service connection claim.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043  (Fed. Cir. 1994).   In order to establish service connection the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

38 U.S.C.A. § 1154(a) requires that the VA give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

The evidence of record establishes a current diagnosis of tinnitus. Tinnitus was diagnosed by an April 2008 VA examiner and the condition was also diagnosed by an audiologist at the Houston VA Medical Center (VAMC) in February 2007.  

Service treatment records do not reveal any complaint, diagnosis, or treatment for tinnitus.  The Veteran stated at the April 2008 VA examination he has had tinnitus since 1970, when he was throwing away trash and an explosive device exploded.  The Veteran also stated that his military occupational specialty (MOS) as a vehicle mechanic included duties such as heavy artillery, mechanic, glass work, and that he fired weapons with his right hand, without any hearing protection.  The Veteran also testified at his travel board hearing in October 2013 that while in service, he picked up a blasting cap while on trash duty and it exploded.  He went on further to state that he had ringing in his ears after the explosion, and that it has persisted over the years.  The Board notes that the Veteran is capable of providing his history of exposure to excessive noise in service, and the Board accepts his account and finds that his noise exposure is consistent with the types, places and circumstances of his service.  The Veteran is also competent to describe and self-diagnose tinnitus, as the manifestations of the condition are readily observable to even a lay person.  Layno v. Brown, 6 Vet. App. 465 (1994);  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  The Board notes no basis in the record upon which to question the credibility of the Veteran.  

Although the April 2008 VA examiner was of the opinion that the Veteran's tinnitus was not related to in-service noise exposure, the Board finds that it lacks probative value because the examiner's opinion was based solely on the Veteran's separation examination which did not show a decrease in hearing at that time.  The examiner failed to consider the Veteran's reports of the onset of tinnitus in service and continuity of tinnitus symptomatology since service.  

In sum, considering all of the evidence of record, the Board finds that all the elements necessary for establishing service connection are met and the Veteran's claim for service connection for tinnitus is granted.


ORDER

Service connection for tinnitus is granted.


REMAND

With regard to the issue of entitlement to service connection for hearing loss, the Veteran was afforded a VA examination in April 2008, in which he was diagnosed with right ear hearing loss.  However, the April 2008 VA examiner concluded that  the Veteran's hearing loss was not related to the noise exposure he experienced while in service.  In support of that determination, the examiner solely relied on the Veteran's 1972 separation examination which did not show a decrease in hearing at that time.  However, the VA examiner failed to take into consideration the Veteran's statements that his hearing loss had been present since 1970, after he picked up an explosive device that exploded, and his statements regarding his military duties as a vehicle mechanic when rendering his opinion.  

In light of the foregoing, the Board finds that the April 2008 VA examination is inadequate because the VA examiner failed to address the Veteran's statements of in-service noise exposure and the continuance of hearing loss symptoms when providing his opinion.  The United States Court of Appeals for Veterans Claims (Court) has held that a VA examination is inadequate where it ignores the claimant's statement of in-service incurrence.  Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007).  Therefore a new examination is necessary on remand.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiological examination to determine the nature and etiology of his right ear hearing loss.  The claims file, as well as any records contained in Virtual VA and VBMS, should be made available to and be reviewed by the examiner in conjunction with the examination. 

All required tests, to include audiological and controlled speech discrimination (Maryland CNC) testing, should be performed, and the examiner should provide an opinion on the following question:

Is it at least as likely as not (50 percent or greater) that the Veteran's hearing loss disability is related to his active military service, to include in-service acoustic trauma. 

The opinion provider should cite to the medical and competent lay evidence of record and explain the rationale for the opinion given.  If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

2.  After undertaking any other development deemed appropriate, the RO should readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded an opportunity to respond.  Then return the case to the Board for further review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


